Exhibit 10.1
 
AMP Holding Inc.
 
4540 Alpine Avenue
 
Blue Ash, Ohio 45242
 
August 23,2010
 
Nancy Dunlap
 
Letter of Appointment — Board of Directors
 
Dear Ms. Dunlap:
 
We are pleased to offer you the role of Director on the Board of Directors (the
"Board") of AMP Holding Inc. (the "Company"). This letter contains the terms of
your appointment as Director of the Company and will be effective from the date
of the signing of this letter.
 
1. Your Duties:
 
a) You will be expected to attend all meetings (either in person or by
teleconference) of the Board of the Company, of which we expect to hold
approximately four per annum as well as sign all written consents if you deem
appropriate. In addition, you will be expected to perform such other duties as
are reasonably contemplated by your holding office as Director of the Company or
which may reasonably be assigned to you by the Board from time to time.
 
b) As Director you will:
 
i)  
Perform to the best of your abilities and knowledge the duties reasonably
assigned to you by the Board from time to time, whether during or outside
business hours and at such places as the Board reasonably requires;

 
ii)  
Use all reasonable efforts to promote the interests of the Company;

 
iii)  
Attend directors' meetings;

 
iv)  
Act in the best interests of the Company; and

 
v)  
Work closely with the Chairman of the Board of Directors and the Chief Executive
Officer.

 
c) As you will appreciate, however, your time commitment will ultimately be a
product of the matters confronting the Company from time to time and matters
properly requiring your attention as a director of the Company.
 
 
1

--------------------------------------------------------------------------------

 
 
Remuneration:
 
a) Fees
 
i)  
The Company will pay you an annual fee of US$40,000.

 
ii)  
The Company shall pay the annual fee in equal monthly instalments in arrears on
the last day of each month. Your first and last instalments of the annual fee
will be apportioned if necessary. The fee will be paid by wire to your nominated
bank account.

 
iii)  
Your fees shall be subject to adjustment periodically as determined by the
Board.

 
b) Options: The Company shall grant you options to purchase 325,000 shares of
the Company's common stock at US$0.60 per share. The options will expire five
years from the vesting period. Options will vest as follows: 75,000 upon the
signing of this agreement and 50,000 every six months thereafter for a total of
325,000 shares.
 
Expenses: Subject to you providing the Company with receipts or other evidence
of payment, the Company will pay for or reimburse you for all travelling, hotel
and other expenses reasonably incurred by you in connection with attending and
returning from Board, Committee, Company, meetings or otherwise in connection
with the Company's business. Reasonable travel and out of pocket expenses used
in connection with the business of the Group shall include:
 
a) Cell phone bills;
 
b) Domestic and international travel (economy class under 4 hours and business
class over 4 hours); and
 
c) Hotel accommodation.
 
4. Termination of Appointment:
 
a)  Your appointment as the Director may be terminated at any time by the vote
of the stockholders of the Company in accordance with the certificate of
incorporation and bylaws of the Company.
 
b)  You acknowledge and agree that if the shareholders of the Company terminate
your appointment, you will have no claim of any kind against the Company by
reason of the termination.
 
c)  You are at liberty to terminate the appointment at any time by notice in
writing to the Company.
 
5. What happens after termination of appointment?
 
 
2

--------------------------------------------------------------------------------

 
 
If your appointment is terminated for any reason or you resign for any reason:
 
a)  The Company may set off any amounts you owe the Company against any amounts
the Company owes to you as a Director at the date of termination except for
amounts the Company is not entitled by law to set off;
 
b)  You must return all the Company's property (including property leased by the
Company) to the Company on termination including all written or machine readable
material, software. computers, credit cards, keys and vehicles; and
 
c) You must not record any confidential information in any form after
termination
 
6. Prohibited Activities:
 
a)  You undertake to the Company that you will not during the term of your
appointment engage in a business or an activity that would place you in a
position of conflict in respect of the performance of your duties.
 
b)  The terms of your appointment do not restrict you from accepting appointment
as director of any other company outside of the Company's industry, providing
consulting services or any other business or other activity whatsoever. The
Company acknowledges and accepts your current roles as a director.
 
7. Notices and Other Communications:
 
a) Service of Notices
 
A notice, demand, consent, approval or communication under this letter
(collectively a "Notice") must be:
 
i)  
In writing and in English directed to the address advised by the recipient for
notices, as varied by any notice: and

 
ii)  
Hand delivered or sent by prepaid post or facsimile to that address.

 
  b) Effective on Receipt: A Notice given in accordance with section 7a) takes
effect when received (or at a later time specified in the Notice), and is taken
to be received:
 
i)  
If hand delivered, on delivery;

 
ii)  
If sent by prepaid post, two Business Days after the date of posting (or seven
Business Days after the date of posting if posted to or from outside The United
States of America);

 
iii)  
If sent by facsimile, when the sender's facsimile system generates a message
confirming successful transmission of the entire Notice unless, within eight
Business Hours after the transmission, the
recipient informs the sender that it has not received the entire Notice;
 
but if the delivery, receipt or transmission is not on a Business Day or is
after 5.00pm on a Business Day, the Notice is taken to be received at 9.00am on
the Business Day after that delivery, receipt or transmission.

 
 
3

--------------------------------------------------------------------------------

 
8. Miscellaneous
 
a)  Alterations: This letter may be altered only in writing signed by each
party.
 
b)  Approvals and consents: Except where this letter expressly states otherwise,
a party may, in its discretion, give conditionally or unconditionally or
withhold any approval or consent under this letter.
 
c)  Assignment: This letter may NOT be assigned by either party.
 
d)  Costs: Each party must pay its own costs of negotiating, preparing, and
executing this letter.
 
e)  Survival: Any indemnity in this letter is independent and survives
termination of this letter. Any other provision by its nature intended to
survive termination of this letter survives termination of this letter.
 
f)   Counterparts: This letter may be executed in counterparts. All executed
counterparts constitute one document.
 
g)  No Merger: The rights and obligations of the parties under this letter do
not merge on completion of any transaction contemplated by this letter.
 
h)  Entire Agreement: This letter constitutes the entire agreement between the
parties in connection with its subject matter and supersedes all previous
agreements or understandings between the parties in connection with its subject
matter.
 
i)  Further Action: Each party must do, at its own expense, everything
reasonably necessary (including executing documents) to give full effect to this
letter and the transactions contemplated by it.
 
j)  Waiver: A party does not waive a right, power or remedy if it fails to
exercise or delays in exercising the right, power or remedy. A single or partial
exercise of a right, power or remedy does not prevent another or further
exercise of that or another right, power or remedy. A waiver of a right, power
or remedy must be in writing and signed by the party giving the waiver.
 
k)  Relationship: Except where this letter expressly states otherwise, it does
not create a relationship of employment, agency or partnership between the
parties.
 
l) Confidentiality: A party may only use the confidential information of another
party for the purposes of this letter, and must keep the existence of this
letter and the terms of it and the confidential information of another party
confidential information except where:
 
i)  
The information is public knowledge (but not because of a breach of this letter)
or the party has independently created the information: or

 
ii)  
Disclosure is required by law or a regulatory body (including a relevant stock
exchange).

 
 
4

--------------------------------------------------------------------------------

 
m) Announcements: A public announcement in connection with this letter or a
transaction contemplated by it must be agreed by the parties before it is made,
except if required by law or a regulatory body (including a relevant stock
exchange).
 
9.  Insurance: The Company has directors' and officers' liability insurance
under which you are covered in the US and elsewhere for all usual risks during
the term of your appointment as the Director. The Company will maintain that
cover for the full term of your appointment.
 
10.  Contract for Services: This is a contract for services and is not a
contract of employment.
 
11.  Governing Law: This Agreement shall be governed by the laws of the
Commonwealth of Ohio (without giving effect to choice of law principles or rules
thereof that would cause the application of the laws of any jurisdiction other
than the Commonwealth of Ohio) and the invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
 
5

--------------------------------------------------------------------------------

 
 
Please sign the attached copy of this letter to indicate that you have read,
understood and accept the terms of your appointmen.
 
Yours Sincerely,
 
AMP Holding Inc.

         
By: /s/ Stephen S. Burns
       
Name: Stephen S. Burns
   
 
 
Title: CEO and Director
   
 
 

 
 
Agreed and accepted by:
 
       
/s/ Nancy M. Dunlap
       
Nancy Dunlap
   
 
       


 
 
6